Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a lubricant with a specific melting point for use in a case, classified in F16H57/0442.
II. Claims 19-20, drawn to a rotorcraft, classified in B64C27/00.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because dispersion of a fluid lubricant may be accomplished by actions other than seeping.  The subcombination has separate utility such as dispersion of fluid lubricant into cases used in devices other than rotorcraft.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 

This application contains claims directed to the following patentably distinct species: 
Species 1 directed to forcing a solid lubricant in a direction by a spring mechanism as shown in Figs 3-5/8 and described in Paragraph [0005]. This species appears to be present in claims 6, 12, & 20. 
Species 1 further contains: 
Species 1A directed to the spring mechanism as used in a planetary gear set as shown in Figures 4-5 and described in Paragraphs [0034-0038].
Species 1B directed to pressurized gas as used in a bevel gear system as shown in Figs 6-8 and described in Paragraphs [0039-0043]. 
These species are independent and distinct as the embodiments are disclosed in the alternative.  
Species 2 directed to forcing a solid lubricant in a direction by pressurized gas as shown in Figs 3-5/8 and described in Paragraph [0029]. This species appears to be present in claims 7 & 13.
Species 2 further restricted between: 
Species 2A directed to the spring mechanism as used in a planetary gear set as shown in Figures 4-5 and described in Paragraphs [0034-0038].
Species 2B directed to pressurized gas as used in a bevel gear system as shown in Figs 6-8 and described in Paragraphs [0039-0043]. 
These species are independent and distinct as the embodiments are disclosed in the alternative.  

Species 3 directed to forcing a solid lubricant in a direction by utilizing centrifugal force of a rotating component as shown in Figs 3-5/8 and described in Paragraph [0005]. 
Species 3 further restricted between: 
Species 3A directed to the spring mechanism as used in a planetary gear set as shown in Figures 4-5 and described in Paragraphs [0034-0038].
Species 3B directed to pressurized gas as used in a bevel gear system as shown in Figs 6-8 and described in Paragraphs [0039-0043]. 
These species are independent and distinct as the embodiments are disclosed in the alternative.  
The species are independent or distinct because each species is disclosed as mutually exclusive embodiments in that they are disclosed in the alternative (Pars 0005/0029). In addition, these species are not obvious variants of each other based on the current record.  
Claim 1 is generic to species 1-3 and claims 1-2 are generic to species variants A and B.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  planetary gearboxes are classified in F16H57/08, bevel gearboxes are classified in F16H57/038, springs are classified in F16F1/00, and dispersion of lubricant using air is classified in F16C33/6662.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745